NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            AUG 26 2016

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MATTHEW A.I. UA CRUADHLAOICH,                     No. 14-16403

                Plaintiff-Appellant,              D.C. No. 3:12-cv-02723-EDL

 v.
                                                  MEMORANDUM*
JOHN BRYSON; et al.,

                Defendants-Appellees.


                      Appeal from the United States District Court
                         for the Northern District of California
                  Elizabeth D. Laporte, Magistrate Judge, Presiding**

                            Submitted August 16, 2016***

Before:         O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Matthew A.I. Ua Cruadhlaoich appeals pro se from the district court’s

summary judgment in his employment action alleging discrimination and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
retaliation in violation of Title VII. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion. Ahanchian v. Xenon Pictures, Inc., 624 F.3d
1253, 1258 (9th Cir. 2010) (denial of an extension); Chance v. Pac-Tel Teletrac

Inc., 242 F.3d 1151, 1161 n.6 (9th Cir. 2001) (denial of Fed. R. Civ. P. 56(d)

motion). We affirm.

      The district court did not abuse its discretion by denying Cruadhlaoich’s

request for an extension because Cruadhlaoich had sufficient time to prepare an

opposition to defendants’ summary judgment motion. See Ahanchian, 624 F.3d at

1258-60 (explaining circumstances under which a district court may extend a

deadline to file an opposition to summary judgment).

      The district court did not abuse its discretion by denying Cruadhlaoich’s

Rule 56(d) motion before granting summary judgment because Cruadhlaoich failed

diligently to pursue the additional discovery he proposed in the ample time he was

provided. See Fed. R. Civ. P. 56(d); Chance, 242 F.3d at 1161 n.6 (explaining that

“the district court does not abuse its discretion by denying further discovery if the

movant has failed diligently to pursue discovery in the past” (citation and internal

quotation marks omitted)).

      We reject as without merit Cruadhlaoich’s contention that the district court

erred by taking the summary judgment hearing off calendar. See Fed. R. Civ. P.


                                          2                                    14-16403
78(b) (“By rule or order, the court may provide for submitting and determining

motions on briefs, without oral hearings.”); N.D. Cal. Civ. R. 7-1(b) (“In the

Judge’s discretion . . . a motion may be determined without oral argument[.]”).

      We do not consider the merits of the district court’s summary judgment

order because Cruadhlaoich does not raise them on appeal. See Padgett v. Wright,

587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                      14-16403